SEPARATION AGREEMENT (AND RELEASE OF CLAIMS) This Agreement is made the 8th day of August, 2007, by and between Denny’s, Inc. (the “Company”) and you, Margaret L. Jenkins, regarding your separation of employment with the Company under the following terms and conditions. For valuable consideration, the receipt and sufficiency of which are hereby acknowledged, including the mutual promises and representations of the Company and you as set forth in this Agreement, the parties agree as follows: 1. Separation of Employment.As of Friday, August 3, 2007 (the “Notification Date”), you are hereby notified that you will stop performing services on August 31, 2007 (the “Separation Date”), and that your employment therefore will terminate on that date and thatyou will cease to be an employee of the Company for all purposes. 2. Payment by Company.You will be paid through August 31, 2007 in accordance with the normal biweekly payroll schedule.In addition, the Company will pay you a single lump sum severance payment in the amount of $ 1,338,150, which represents 200% of your current base pay; 200% of your annual target bonus (65% of your base salary); and 200% of your car allowance.This payment will be made to you as soon as administratively feasible upon the expiration of your Separation Date and the expiration of the seven (7)-day revocation period, but in no event later than March 15, 2008. 3. Vacation Pay.You will be paid for any vacation hours which you have earned but not used.This payment will occur as soon as administratively possible after your Separation Date. 4. Career Continuation Assistance.To help you transition to a new career, you will be provided with outplacement services for a period of eighteen (18) months by a transition services firm mutually agreed to by you and the Company.To begin these services, you will need to contact Jill Van Pelt at (864)597-8879 within thirty (30) days of your Separation Date.This benefit is available in this form only and is not transferable to any other benefit or cash. 5. Stock Options.Subject to approval by the Board of Directors of Denny’s Corporation, as of the later of your Separation Date or the date of approval by the Board of Directors, you shall immediately become one hundred percent (100%) vested in, and eligible to exercise, all stock options that have been granted to you by the Company.You will have the right to exercise any or all of such vested options (except for the stock options awarded to you on November 10, 2004 at an exercise price of $2.42, the “$2.42 Stock Options”) for the lesser of thirty-six (36) months or the remaining term of such option grant.The $2.42 Stock Options will be exercisable by you pursuant to the terms of the applicable underlying stock option agreement, as amended by the written elections with respect to such options’ exercise dates that were made by you to ensure that such options complied with Section 409A of the Internal Revenue Code (“Section 409A”), which are set forth below (as further updated to comply with the final regulations under Section 409A): a.
